Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 21
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (2007/0086721; “Dobbins”) in view of Smrha, Mark (2010/0158465; “Smrha”).
Regarding claim 21, Dobbins discloses in figures 4 and 8 an optical fiber distribution component 10 comprising: a housing including first 14 and second 19 mating housing pieces, and an optical component 26/80/84 that mounts at least partially within the housing. Dobbins, par. [0037].

    PNG
    media_image1.png
    681
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    582
    media_image2.png
    Greyscale

Dobbins, Figures 4 and 8


Further regarding claim 21, while Dobbins discloses:

Dobbins, par. [0037]; Dobbins does not explicitly disclose that at least one of the housing pieces including a staging projection; the optical component having a receptacle for receiving the staging projection.
However, Smrha discloses in figures 7 and 10, and paragraph [0033], “The snap-fit connection 74 between the cover 16 and the housing 12 generally includes a pair of flexible arms 76 … that projects outward from the bottom wall 26 of the housing 12, and a tab 78 … that projects outward from a first interior side 80 of the cover 16. … The tab 78 of the cover engages with the flexible arms 76 when the cover 16 is pressed toward the bottom wall 26 to provide the snap-fit connection 74 between the cover 16 and the housing 12. In the alternative, flexible arms can be provided on the cover and a tab can be provided in the housing.” Smrha, par. [0033].

    PNG
    media_image3.png
    425
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    201
    161
    media_image4.png
    Greyscale

Smrha, Figures 7 and 10


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins such that at least one of the housing pieces including a staging projection; the optical component having a receptacle for receiving the staging projection 
Claim 22
Claim 22, as dependent upon claim 21, is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (2007/0086721; “Dobbins”) in view of Smrha, Mark (2010/0158465; “Smrha”), as applied in the rejection of claim 21, and further in view of Maarten et al. (WO 2013149846 A1; “Maarten”).
Regarding claim 22, as dependent upon claim 21, Dobbins in view of Smrha does not explicitly disclose that the optical component includes an interior portion and an exterior portion. 
However, Maarten discloses a housing 214 having an open end 216 and a butt end (disclosed but not labeled), a fiber optic assembly 260/224/226 adapted to be installed partially within the housing, the fiber optic assembly comprising: a plurality of tethers having optical tether cables including free ends connectorized by an interior portion of the fiber optic assembly that mounts inside the housing when the fiber optic assembly is installed at the housing, the interior portion of the fiber optic assembly comprising: a sealing subassembly 220 that mounts within the housing adjacent to the open end of the housing when the fiber optic assembly is installed at the housing a sealing subassembly that mounts within the housing adjacent to the open end of the housing when the fiber optic assembly is installed at the housing, the sealing subassembly including sealant for sealing around the optical tether cables and for sealing the open end of the housing, the sealing subassembly also defining first and second pass-through cable ports in which a pass-through cable can be routed and sealed; Maartens, par. [0105] (“A base 218 mounts to cover 14 with latches 230 and a seal. A seal block 220 seals to base 218 to thereby seal the interior of enclosure 210. Cables enter and exit through seal block 220 and are 

    PNG
    media_image5.png
    409
    658
    media_image5.png
    Greyscale

Maarten, Figure 47


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins in view of Smrha such that the optical component includes an interior portion and an exterior portion because the resulting configuration would facilitate providing a sealed/ruggedized separation of feeder and drop cables. Maarten, Abstract.



Claim 23
Claim 23, as dependent upon claim 22, is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (2007/0086721; “Dobbins”) in view of Smrha, Mark (2010/0158465; “Smrha”), further in view of Maarten et al. (WO 2013149846 A1; “Maarten”), as applied in the rejection of claim 23, and further in view of Vastmans et al. (2013/0084050; “Vastmans”),
Regarding claim 23, as dependent upon claim 22, while Dobbins in view of Smrha and further in view of Maarten discloses that the optical component includes a fiber management tray, a sealing assembly, and first and second pass-through cable ports in which a pass-through cable can be routed and sealed; Maartens, par. [0105]; Dobbins in view of Smrha and further in view of Maarten does not explicitly disclose a plurality of ruggedized tethers. 
However, Vastmans discloses in figures 2, 9, 34, and 45 a housing 600 having an optical unit splicing arrangement 136 and 510 fixed to a panel by a receptacle (disclosed but not labeled) such that the unit is optically connected to ruggedized pigtail connector assemblies 869/811. Vastmans, pars.[0099] (“In accordance with some aspects, the components (e.g., components 136 of FIG. 2) provided within an aggregation box are disposed on a removable component panel. The component panel may be fastened, snap-fit, or otherwise attached to the interior of the aggregation box. One or more components may be mounted to the component panel prior to installation of the component panel within the aggregation box. In some implementations, the component panel is installed at the factory prior to deployment of the aggregation box. In other implementations, one component panel may be removed and replaced with another component panel when the aggregation box is deployed.”) and [0134] One or more connectorized pigtails 869 may be plugged into second ports of the sliding adapter modules 865 to align with the 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins in view of Smrha and further in view of Maarten to disclose a plurality of ruggedized tethers because the resulting configuration would facilitate using optical connectors in telecommunication networks exposed to harsh environments. Vastmans, par. [0039].
Claims 1, 4-6 and 13
Claims 1, 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (2007/0086721; “Dobbins”) in view of Maarten et al. (WO 2013149846 A1; “Maarten”), and further in view of Vastmans et al. (2013/0084050; “Vastmans”),
Regarding claim 1, Dobbins discloses in figures 1, 2, 4 and 8 an optical fiber distribution apparatus 10 comprising: a housing including first 14 and second 19 mating housing pieces, and 
Further regarding claim 1, Dobbins does not explicitly disclose that the optical component includes an interior portion and an exterior portion. 
However, Maarten discloses a housing 214 having an open end 216 and a butt end (disclosed but not labeled), the housing including first and second housing pieces that mate together to define the housing, each of the first and second housing pieces extending from the butt end to the open end of the housing; a fiber optic assembly 260/224/226 adapted to be installed partially within the housing, the fiber optic assembly comprising: a plurality of tethers having optical tether cables including free ends connectorized by an interior portion of the fiber optic assembly that mounts inside the housing when the fiber optic assembly is installed at the housing, the interior portion of the fiber optic assembly comprising: a sealing subassembly 220 that mounts within the housing adjacent to the open end of the housing when the fiber optic assembly is installed at the housing a sealing subassembly that mounts within the housing adjacent to the open end of the housing when the fiber optic assembly is installed at the housing, the sealing subassembly including sealant for sealing around the optical tether cables and for sealing the open end of the housing, the sealing subassembly also defining first and second pass-through cable ports in which a pass-through cable can be routed and sealed; Maartens, par. [0105] (“A base 218 mounts to cover 14 with latches 230 and a seal. A seal block 220 seals to base 218 to thereby seal the interior of enclosure 210. Cables enter and exit through seal block 220 and are managed by organizer 260. Seal block also includes cable fixation areas 224, 226.”); a tray structure 260 mechanically coupled to the sealing subassembly, the tray structure being positioned between the sealing subassembly and the butt end of the housing when the fiber optic 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins such that the optical component includes an interior portion and an exterior portion because the resulting configuration would facilitate providing a sealed/ruggedized separation of feeder and drop cables. Maarten, Abstract.
Further regarding claim 1, while Dobbins in view of Maarten discloses that the optical component includes a fiber management tray, a sealing assembly, and first and second pass-through cable ports in which a pass-through cable can be routed and sealed; Maartens, par. [0105]; Dobbins in view of Maartens does not explicitly disclose a plurality of tethers having optical tether cables including free ends connectorized by ruggedized fiber optic connectors, the tether cables being configured to project outwardly from the open end of the housing when the fiber optic assembly is installed at the housing thus forming an exterior portion of the fiber optic assembly.
However, Vastmans discloses in figures 2, 9, 34, and 45 a housing 600 having an optical unit splicing arrangement 136 and 510 fixed to a panel by a receptacle (disclosed but not labeled) such that the unit is optically connected to ruggedized pigtail connector assemblies 869/811. Vastmans, pars.[0099] (“In accordance with some aspects, the components (e.g., components 136 of FIG. 2) provided within an aggregation box are disposed on a removable component panel. The component panel may be fastened, snap-fit, or otherwise attached to the interior of the aggregation box. One or more components may be mounted to the component panel prior to installation of the component panel within the aggregation box. In some implementations, the 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins in view of Maarten to disclose a plurality of tethers having optical tether cables including free ends connectorized by ruggedized fiber optic connectors, the tether cables being configured to project outwardly from the open end of the housing when the fiber optic assembly is installed at the housing thus forming an exterior portion of the fiber optic assembly because the resulting configuration would facilitate using optical connectors in telecommunication networks exposed to harsh environments. Vastmans, par. [0039].

4. The optical fiber distribution apparatus of claim 1, wherein the first and second housing pieces 14 and 18 each form a half of the housing. Dobbins, figs. 1, 2, 4 and 8.
5. The optical fiber distribution apparatus of claim 1, further comprising a perimeter seal captured between the first and second housing pieces that seals a perimeter of the housing at a sealing interface defined between the first and second housing pieces. Dobbins, figs. 1 and 2 and par.[0030] (“The optical fiber closure comprises a housing cover 14 and housing base 18 which are mated such that the closure 10 may be opened and closed to form a seal that restricts entry of contaminants, such as dirt, water and the like.”).
6. The optical fiber distribution apparatus of claim 1, wherein the fiber optic assembly 26/80/84 is installed to the housing as a unit. Dobbins, figs. 1, 2, 4 and 8 and par. [0037].
13. The optical fiber distribution apparatus of claim 1, wherein the tray structure 260 includes a fiber routing tray mechanically fixed relative to the sealing subassembly, wherein the fiber routing tray defines the fiber pass-through path, and wherein the tray structure includes a splice tray pivotally connected to the fiber routing tray. Maartens, par. [0105] (“A base 218 mounts to cover 14 with latches 230 and a seal. A seal block 220 seals to base 218 to thereby seal the interior of enclosure 210. Cables enter and exit through seal block 220 and are managed by organizer 260. Seal block also includes cable fixation areas 224, 226.”) and (“Organizer 260 can include various functions including slack storage, splicing, and splitting of fiber optic cables.”).
Claims 2 and 3
Claims 2 and 3, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (2007/0086721; “Dobbins”) in view of Maarten et al. (WO 2013149846 A1; “Maarten”), and further in view of Vastmans et al. (2013/0084050; “Vastmans”), as applied in the rejection of claims 1, 4-6 and 13, and further in view of Parikh et al. (2009/0060421; “Parikh”).
Regarding claims 2 and 3, as dependent upon claim 1, Dobbins in view of Maarten, and further in view of Vastmans, as applied in the rejection of claim 1, does not explicitly disclose:
2. The optical fiber distribution apparatus of claim 1, wherein the optical tether cables are loaded into the sealing subassembly at the factory. 
3. The optical fiber distribution apparatus of claim 2, wherein the optical tether cables include optical fibers routed to the tray structure at the factory. 
However, Parikh discloses in figures 1A and 19, and paragraph [0102] a telecommunications enclosure for which optical tether cables are loaded into the sealing subassembly at the factory: “The multi-fiber cable assembly may be pre-installed in the closure at the factory and the separation plate added. The pre-stubbed terminal can then be installed in the FTTH network by splicing the second end of the multi-fiber cable in a splice closure. When the service provider needs to set up service for a particular end user, the service provider can send a craftsman to install a drop cable assembly 10, as shown in FIG. 1A, between pre-stubbed terminal and the end user. The craftsman can insert a pre-terminated drop cable assembly 10 having an inlet device 50 mounted on one end into a free port 626 (FIG. 19) in the base 622 of a pre-stubbed terminal and lock it in place by inserting a keying mechanism such as a forked locking key 276 (FIG. 15) into the lock engagement feature 273 on the unibody housing 200 of 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins in view of Maarten, and further in view of Vastmans to disclose:
2. The optical fiber distribution apparatus of claim 1, wherein the optical tether cables are loaded into the sealing subassembly at the factory. Parikh, par. [0102].
3. The optical fiber distribution apparatus of claim 2, wherein the optical tether cables include optical fibers routed to the tray structure at the factory. Parikh, par. [0102].
because the resulting configurations would facilitate modifying distribution apparatus to better fit customers’ needs. Parikh, par. [0007] (“This cable assembly may be referred to as a multi-fiber fanout cable assembly. The pre-connectorized end of the multi-fiber cable may be provided separately or be pre-installed in the pre-stubbed terminal when supplied to the customer. A pre-terminated single fiber drop cable may have one or both ends pre-terminated with an optical connector.”).
Claims 7-12 and 14-16
Claims 7-12 and 14-16, as dependent upon claim 6, are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (2007/0086721; “Dobbins”) in view of Maarten et al. (WO 2013149846 A1; “Maarten”), and further in view of Vastmans et al. (2013/0084050; “Vastmans”), as applied in the rejection of claims 1, 3-6 and 13, and further in view of Smrha, Mark (2010/0158465; “Smrha”).
Regarding claims 7-12 and 14-16, as dependent upon claim 6, while Vastmans discloses snap-fit component installations, Vastmans, pars.[0099] (“The component panel may be 
7. The optical fiber distribution apparatus of claim 6, wherein the first housing piece includes a staging projection, and wherein the tray structure defines a receptacle that receives the staging projection during installation to hold the tray structure and the remainder of the fiber optic assembly in place relative to the first housing piece while the second housing piece is mated relative to the first housing piece. 
8. The optical fiber distribution apparatus of claim 7, wherein the receptacle includes at least one flexible retention arm that engages the staging projection and flexes to generate friction between the flexible arm and the staging projection for assisting in retaining the tray structure in place on the staging projection. 
9. The optical fiber distribution apparatus of claim 8, wherein the receptacle includes two opposing flexible retention arms each having a cantilevered configuration, wherein the staging projection fits between the flexible retention arms when inserted into the receptacle thereby causing the flexible retention arms to flex apart to accommodate the staging projection and to apply a retention load force on the staging projection that frictionally retains the staging projection within the receptacle. 

11. The optical fiber distribution apparatus of claim 10, wherein a technician can use one hand to hold the first housing and a second hand to hold the fiber optic assembly as the tray structure is installed on the staging projection, and the technician can use one hand to hold the first housing piece and the staged fiber optic assembly and the second hand to hold the second housing piece to mate to the first and second housing pieces together after the fiber optic assembly has been staged with the first piece. 
12. The optical fiber distribution apparatus of claim 11, wherein the first and second housing piece are clamped together by a plurality of clamps positioned about the perimeter of the housing. 
14. The optical fiber distribution apparatus of claim 13, wherein the first housing piece includes a staging projection, and wherein the fiber routing tray defines a receptacle that receives the staging projection during installation to hold the tray structure and the remainder of the fiber optic assembly in place relative to the first housing piece while the second housing piece is mated relative to the first housing piece. 
15. The optical fiber distribution apparatus of claim 14, wherein the receptacle includes at least one flexible retention arm that engages the staging projection and flexes to generate friction between the flexible arm and the staging projection for assisting in retaining the tray structure in place on the staging projection. 
16. The optical fiber distribution apparatus of claim 15, wherein the receptacle includes two opposing flexible retention arms each having a cantilevered configuration, wherein 
17. The optical fiber distribution apparatus of claim 14, wherein the staging projection or at least one the flexible retention arms includes retention ribs for enhancing a gripping action between the staging projection and the retention arms. 
However, Smrha discloses in figures 7 and 10, and paragraph [0033], “The snap-fit connection 74 between the cover 16 and the housing 12 generally includes a pair of flexible arms 76 … that projects outward from the bottom wall 26 of the housing 12, and a tab 78 … that projects outward from a first interior side 80 of the cover 16. … The tab 78 of the cover engages with the flexible arms 76 when the cover 16 is pressed toward the bottom wall 26 to provide the snap-fit connection 74 between the cover 16 and the housing 12. In the alternative, flexible arms can be provided on the cover and a tab can be provided in the housing.” Smrha, par. [0033].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins in view of Maarten, and further in view of Vastmans to comprise:
7. The optical fiber distribution apparatus of claim 6, wherein the first housing piece includes a staging projection, and wherein the tray structure defines a receptacle that receives the staging projection during installation to hold the tray structure and the remainder of the fiber optic assembly in place relative to the first housing piece while the second housing piece is mated relative to the first housing piece. Smrha, figs. 7 and 10, and par.[0033]; and Dobbins, figs. 1, 2, 4 and 8.

9. The optical fiber distribution apparatus of claim 8, wherein the receptacle includes two opposing flexible retention arms each having a cantilevered configuration, wherein the staging projection fits between the flexible retention arms when inserted into the receptacle thereby causing the flexible retention arms to flex apart to accommodate the staging projection and to apply a retention load force on the staging projection that frictionally retains the staging projection within the receptacle. Smrha, figs. 7 and 10, and par.[0033]; and Dobbins, figs. 1, 2, 4 and 8.
10. The optical fiber distribution apparatus of claim 7, wherein the staging projection or at least one the flexible retention arms includes retention ribs for enhancing a gripping action between the staging projection and the retention arms. Smrha, figs. 7 and 10, and par.[0033]; and Dobbins, figs. 1, 2, 4 and 8.
11. The optical fiber distribution apparatus of claim 10, wherein a technician can use one hand to hold the first housing and a second hand to hold the fiber optic assembly as the tray structure is installed on the staging projection, and the technician can use one hand to hold the first housing piece and the staged fiber optic assembly and the second hand to hold the second housing piece to mate to the first and second housing pieces together after the fiber optic assembly has been staged with the first piece. Smrha, figs. 7 and 10, and par.[0033]; and Dobbins, figs. 1, 2, 4 and 8.

14. The optical fiber distribution apparatus of claim 13, wherein the first housing piece includes a staging projection, and wherein the fiber routing tray defines a receptacle that receives the staging projection during installation to hold the tray structure and the remainder of the fiber optic assembly in place relative to the first housing piece while the second housing piece is mated relative to the first housing piece. Smrha, figs. 7 and 10, and par.[0033]; and Dobbins, figs. 1, 2, 4 and 8.
15. The optical fiber distribution apparatus of claim 14, wherein the receptacle includes at least one flexible retention arm that engages the staging projection and flexes to generate friction between the flexible arm and the staging projection for assisting in retaining the tray structure in place on the staging projection. Smrha, figs. 7 and 10, and par.[0033]; and Dobbins, figs. 1, 2, 4 and 8.
16. The optical fiber distribution apparatus of claim 15, wherein the receptacle includes two opposing flexible retention arms each having a cantilevered configuration, wherein the staging projection fits between the flexible retention arms when inserted into the receptacle thereby causing the flexible retention arms to flex apart to accommodate the staging projection and to apply a retention load force on the staging projection that frictionally retains the staging projection within the receptacle. Smrha, figs. 7 and 10, and par.[0033]; and Dobbins, figs. 1, 2, 4 and 8.

because the resultant configuration would enable assembly without the use of a tool. Smrha, par. [0033].
Claims 18-20
Claims 18 and 20, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (2007/0086721; “Dobbins”) in view of Maarten et al. (WO 2013149846 A1; “Maarten”), and further in view of Vastmans et al. (2013/0084050; “Vastmans”), as applied in the rejection of claims 1, 3-6 and 13, and further in view of Aznag, Mohamed (WO 2014005918 A3; “Aznag”) and further in view of Swartz, Frederick (4,380,348; “Swartz”).
Regarding claims 7-12 and 14-16, as dependent upon claim 6, while Dobbins in view of Maarten discloses a sealing assembly and first and second pass-through cable ports in which a pass-through cable can be routed and sealed; Maartens, par. [0105]; Dobbins in view of Maarten, and further in view of Vastmans does not explicitly disclose:
18. The optical fiber distribution apparatus of claim 1, wherein the sealing subassembly includes a first set of co-axially aligned upper and lower clamps and a second set of co-axially aligned upper and lower clamps, each of the clamps includes an interior insert defining a plurality of cable port for receiving the optical tether cables, the inserts also defining the pass-through cable ports, the sealant subassembly including cable sealant 
19. The optical fiber distribution apparatus of claim 18, wherein at least the first housing piece defines a first pocket for receiving the upper clamps and a second pocket for receiving the lower clamps. 
20. The optical fiber distribution apparatus of claim 19, wherein at least the first housing piece defines a third pocket between the first and second pockets, and wherein the sealing subassembly includes housing sealant that fits within the third pocket, the housing sealant sealing the open end of the housing contacting the cable sealant. 


    PNG
    media_image6.png
    545
    749
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    429
    717
    media_image7.png
    Greyscale

Aznag, Figures 1 and 6



Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins in view of Maarten, and further in view of Vastmans to have two clamping actuators because the resultant configuration would facilitate pressurizing the sealing arrangement. Aznag, Abstract.
Further regarding claims 7-12 and 14-16, as dependent upon claim 6, Dobbins in view of Maarten, further in view of Vastmans and further in view of Aznag does not explicitly disclose that each of the two clamping/sealing arrangements has upper and lower clamps.
However, Swartz discloses in figures 1 and 2 pipe clamping/sealing arrangements 10 that comprise upper and lower clamps 26/36 and 28/38 sandwiched around a central sealing region 52/40/64.

    PNG
    media_image8.png
    511
    513
    media_image8.png
    Greyscale

Swartz, Figures 1 and 2


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dobbins in view of Maarten, further in view of Vastmans and further in view of Aznag to comprise:
18. The optical fiber distribution apparatus of claim 1, wherein the sealing subassembly includes a first set of co-axially aligned upper and lower clamps and a second set of co-axially aligned upper and lower clamps, each of the clamps includes an interior insert defining a plurality of cable port for receiving the optical tether cables, the inserts also defining the pass-through cable ports, the sealant subassembly including cable sealant that lines the cable ports and is positioned within the clamps so as to be pressurized when 
19. The optical fiber distribution apparatus of claim 18, wherein at least the first housing piece defines a first pocket for receiving the upper clamps and a second pocket for receiving the lower clamps. Swartz, figs. 1 and 2.
20. The optical fiber distribution apparatus of claim 19, wherein at least the first housing piece defines a third pocket between the first and second pockets, and wherein the sealing subassembly includes housing sealant that fits within the third pocket, the housing sealant sealing the open end of the housing contacting the cable sealant. Swartz, figs. 1 and 2.
because the resulting configurations would facilitate preventing unwanted movement of underlying seals. Swartz, Abstract (“A pipe clamping assembly is provided with an improved first and second encircling ends on a sheet metal clamping band so as to provide upward and reversely extending end sections each having an inwardly directed flange positioned to extend toward an underlying pipe and act in conjunction with the clamping band to prevent unwanted movement of an underlying sealing gasket under operating conditions of the pipe clamping assembly.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/Primary Examiner, Art Unit 2883